MARSHALL, CJ.
Section 12694 of the General Code, providing that a certificate duly certified by the secretary of the state medical board under the official seal of the state medical board to the effect that it appears from the record of the state medical board that no certificate to practice medicine or surgery in the state of Ohio has been issued to any person or persons specified therein, shall be received as prima facie evidence of the record in any court or before any officer of the state, does not violate the provisions of section 10 of article 1 of the constitution of the state of Ohio.
(Day, Allen, Kinkade, Robinson, Jones and Matthias, JJ., concur.)